 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestin Hotels Corporation d/b/a The Westin Hoteland Lee Ann Maniaci. Case 7-CA-1592022 August 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEIMBHIRSJENKINS AND ZIMMERMANOn 9 March 1983 Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Westin HotelsCorporation d/b/a The Westin Hotel, Detroit,Michigan, its officers, agents, successors, and as-signs, shall pay Lee Ann Maniaci the sums set outin the said recommended Order.i In adopting the Administrative La>s Judge's conclusion that Re-spondent has not shown that Lee Attn Maniaci incurred a willful loss ofinterim earnings during the hackpay period, we do nrot rely upotn his find-ing that Maniaci sought employment through her union. It is also niotedthat Maniaci did not "repeatedly" visit a half doizen places before obtain-ing her first job. She did contact a halfr dozen establishmerls during thistime, however, and repeated these contacts as %well as initiated new con-tacts throughout the entire backpay period when not working.SUPPLEMENTAL DECISIONROBERT W. LEINER, Administrative Law Judge: Thisbackpay matter was tried in Detroit, Michigan, on No-vember 3, 1982, pursuant to a backpay specification andnotice of hearing, issued by the Regional Director forRegion 7 of the National Labor Relations Board, onFebruary 12, 1982. Thereafter, Westin Hotels Corpora-tion d/b/a The Westin Hotel,' herein Respondent, bycounsel, filed a timely answer wherein it admitted anddenied various and several allegations of the backpayspecification. At the hearing, however, Respondent ad-' The name of Respondent in this proceeding appears as corrected atthe hearing. The Board Order in the underlying unfair labor practicecase, issued proforma, runs against the Western Renaissance Corp., d/h/aDetroit Plaza Hotel.mitted several of the allegations which had previouslybeen denied, leaving for resolution only the question ofwhether the discriminatee, Lee Ann Maniaci, made rea-sonably diligent efforts in her search for interim employ-ment during the backpay period, or, whether, on thecontrary, she incurred a willful loss of earnings by virtueof a failure to search for work thus failing to support herduty to minimize the backpay obligation of Respondent.FINDINGS AND) CONCI USIONS1. BACK(GROUINI)On March 4, 1980, Administrative Law Judge ThomasD. Johnston issued his Decision in the underlying unfairlabor practice case in which he found, inter alia. that Re-spondent, operator of a hotel and bar employing cocktailwaitresses in downtown Detroit, Michigan, on December22. 1978, unlawfully discharged claimant Maniaci. There-after, upon Respondent failing to file timely exceptionsto Administrative Law Judge Johnston's recommendedOrder, the Board, on April 8, 1980, issued its Orderadopting, pro forma, the decision of Administrative LawJudge Johnston and directing Respondent to take theaction set forth in the aforesaid recommended Order.On November 30, 1981. Respondent entered into astipulation with the General Counsel of the NationalLabor Relations Board in which, inter alia, it stated thatit had no objections to the Board's Order of April 8,1980; agreed that the parties had been unable to reachagreement on the amount of backpay due to Lee AnnManiaci under the terms of the Board's Order; andagreed, in any event, that following the report of an ad-ministrative law judge after a backpay hearing, if thereshould be any review, the only issue before a judicial in-quiry would be the validity of the backpay determina-tion.Pursuant to prior notice, the above hearing was heldat which all parties were afforded a full opportunity tobe heard, to present evidence on the issues, to argueorally, and to present post-hearing briefs. Upon consider-ation of the entire record, including the timely post-trialbrief of Respondent, I make the following:FINDINGS 01 FACTRespondent admits and I find that the gross backpaydue the discriminatee, Maniaci, occurs in the six-quarterbackpay period December 22, 1978 (when Respondentunlawfully discharged her), through March 17, 1980,when, it was stipulated, Respondent tendered (and Man-iaci refused) an offer of reinstatement to an equivalentposition of employment. By computation on the basis ofthe calendar quarters during that period and taking intoconsideration the average weekly hours worked by arepresentative group of employees within Maniaci's jobclassification, and including the tips and meal allowanceswhich Maniaci would have earned and to which shewould have been entitled during the backpay period; andwith due regard for the interim earnings earned by Man-iaci during the backpay period, the net backpay was de-267 NLRB No. 58244 THE WESTIN HOTELtermined to be $8,114.57.2 Respondent takes issue onlywith the failure of Maniaci to seek and obtain furtheremployment during the backpay period and thereby di-minish further Respondent's obligation of backpay toManiaci.Maniaci's Testimony With Regard to Her SeekingEmployment During the Backpay PeriodManiaci, at all material times, has lived in Fraser,Michigan, a suburban community about 25 miles fromDetroit. She lived there while employed by Respondent:she lived there during the backpay period; she continuesto live there. She was employed for about 20 months asa cocktail waitress by Respondent. She has had no expe-rience in that job, or in any other job, in the service offood. She was also employed at a prior job as a cocktailwaitress for 13 years prior to her employment by Re-spondent.Respondent unlawfully terminated her on December22, 1978. That same evening, she commenced her searchfor interim employment. The record shows that she vis-ited various cocktail lounges and other places of employ-ment for the service of drinks in or about the suburbanDetroit area within 8 to 10 miles of her home. She wasrefused certain jobs where there was no employmentand, in April 1979, she in fact worked for 2 days at a barwhere, after spending $60 for a uniform and shoes, theworking conditions were so poor that she quit (waterdrains backed up requiring her to walk in water).Meanwhile, in January 1979, she registered with theMichigan Employment Security Commission as a cock-tail waitress, re-registered there and appeared there fromtime to time in order to secure unemployment compensa-tion. On those occasions, she had informal conversationswith agents of that Commission to determine if theyknew anything of job openings. According to her cred-ited testimony, these agents told her that they knew ofno such openings. In short, the record shows that, in1979, she repeatedly visited about half dozen establish-ments before she gained employment with a cocktaillounge, Three Faces, Inc., where she worked as abovenoted, for about 2 days but quit because of bad workingconditions. Thereafter, in the second quarter of 1979, sheworked for the Georgian Inn in Roseville, Michigan. Shewas fired from that job because the employer discoveredthat, as a part-time employee, she was collecting unem-ployment compensation from her prior employer. Thedischarge occurred at the end of June 1979. In the fourthquarter of 1979 and through the first quarter of 1980 tothe end of the backpay period (stipulated as March 17,1980) Maniaci was fully employed by the Shore PointMotor Lodge in St. Clair Shores, Michigan.Maniaci also sought employment through her unionbut ceased that effort when union efforts proved onlylukewarm in finding her a job.Maniaci admits that she did not seek employment inany of the hotels in Detroit because she feared, if not aRespondent blackball, an inability for her to successfully2 This net backpay calculation is a figure derived for the period endingMarch 30, 1980, the date alleged in the backpay specification as the finalday of the backpay period, rather than March 17. 1980, the date stipulat-ed by the parties at the hearing to be the last day of the backpay period.explain why she was discharged, resulting in employerrelunctance to hire her in those jobs. She did not seekemployment from them because, as she said, she believedthat in the future she might seek employment from themafter the unfair labor practice matter had been fully recti-fied in her favor and she feared the effects on the possi-bility of future employment of any intermediate rejec-tion. In addition, she testified that she was unable tocommute to Detroit as she had done while employed byRespondent because of the expensive breakdown of hercar and her inability to secure other than public transpor-tation to Detroit. This factor, considering the late work-ing hours, made downtown Detroit an unattractive im-mediate alternative to her. She also testified without con-tradiction that she did not seek employment at any of thecocktail lounges in Detroit, as opposed to hotels, becauseof her own knowlege of them, all of them required foodservice experience which she did not have.As its only witness, Respondent called Richard Elliott,an agent for the Michigan Employment Security Com-mission who identified Commission records (Resp. Exh.1) showing the existence of dozens of jobs for"waiter/waitress, bar" during the backpay period in theseven suburban counties in and around Detroit, Michi-gan. Elliott, however, admitted that he did not knowwhere the jobs might have been located in these subur-ban counties and further admitted that he did not knowwhether any or all of them were 100 miles or more fromManiaci's abode. Maniaci's credibly testified that sheknew nothing of such a listing and that no Commissionagent told her of such records or of such jobs.Discussion and ConclusionsRespondent having admitted the prima facie validity ofthe backpay computation, the underlying formula, andthe net backpay of a major fraction of the alleged$8,114.57 plus interest, and alleging only a dimunition ofRespondent's obligation for any or all of that sum basedon Maniaci's failure to exercise reasonable efforts tosecure interim employment, Respondent failed to intro-duce any evidence in support thereof. As noted in SiouxFalls Stockyard Co., 236 NLRB 543, 545 (1978), theburden is on Respondent to establish its affirmative de-fenses including the obligation to show that Maniaci didnot make a bona fide effort to seek employment and wastherefore willfully idle, Aircraft & Helicopter Leasing &Sales, 227 NLRB 644, 646 (1977); NLRB v. Mooney Air-craft, 366 F.2d 809, 815 (5th Cir. 1966), and Respondentdoes not meet that burden by presenting evidence of alack of employee success in the gaining of interim em-ployment or low interim earnings. Rather, Respondentmust affirmatively demonstrate that the employee ne-glected to make reasonable efforts to find interim work,NLRB v. Miami Coca-Cola Bottling Co., 360 F.2d 569,575-576 (5th Cir. 1966). The alleged discriminatee mustmake only "reasonable efforts to mitigate the loss ofincome and not undertake the highest standard of dili-gence," NLRB v. Arduini Mfg., 395 F.2d 420, 422-423(Ist Cir. 1968). Here, the evidence shows that in Mania-ci's efforts to gain interim employment, commencing onthe very night she was discharged, some successful, some245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunsuccessful, she did all that the law requires: a good-faith effort, NLRB v. Cashman Auto Co., 223 F.2d 832,836 (Ist Cir. 1955). In determining the reasonableness ofthis effort, the employee's skills and qualifications mustbe taken into account, Mastro Plastics Corp., 136 NLRB1342, 1359 (1962). Thus, the existence of jobs requiringfood service experience is immaterial. Also, since Mania-ci's efforts span the entire backpay period, the record asa whole demonstrates that she diligently sought employ-ment during that period. Saginaw Aggregates, 198 NLRB598 (1972). Even though a lack of diligence will not befound merely because there was no search for interimemployment in each and every quarter of the backpayperiod, Maniaci did search for employment in everyquarter. Indeed, Maniaci sought interim employment in-stantly upon her unlawful discharge, a demonstration ofdiligence specifically not required by law. Saginaw Aggre-gates, supra.The principal arguments upon which Respondentrelies to demonstrate Maniaci's failure to exercise duediligence in seeking interim employment are: (1) the fail-ure of Maniaci to seek hotel work in metropolitan De-troit; and (2) her failure to take advantage of the jobslisted by Michigan Employment Security Commission.With regard to the first position, Respondent concedesthat there were only five applicable hotels in downtownDetroit and it does not follow that because Maniacifailed to seek employment in the city of Detroit that shefailed to make the legally necessary diligent effort byseeking employment in the area more closely surround-ing her abode. This is not only true in view of the break-down of her automobile, the working hours peculiar tothe job, and the lack of nighttime public transportation,but there is no proof on this record either that the De-troit hotels had actual available jobs or that there was alack of jobs in the suburban Detroit area compared todowntown Detroit.3The failure to seek jobs in thedowntown Detroit area, where the employers are few,does not lead to the conclusion that Maniaci, by search-ing for jobs in suburban Detroit, was not making a good-faith effort for discovering interim employment. I neces-sarily reject, however, Maniaci's alternative argumentthat, under the circumstances of her being discriminatori-ly discharged, she could reasonably feel that a search foremployment in the Detroit hotels, before Board vindica-tion of her rights, might reasonably put her at a disad-vantage should she seek subsequent employment after aBoard Order. As Respondent accurately argues in itsbrief, such a position would insulate a discriminatee fromthe obligation to search anywhere for interim employ-ment prior to Board vindication. This is therefore not apersuasive legal argument for Maniaci notwithstandingshe could reasonably believe that a prospective employerwould be reluctant to hire an employee discharged forunion or protected activities.I To the extent Respondent requests (br., p. 16) that judicial notice betaken of the number of cocktail waitress jobs in Detroit in the backpayperiod because of "the well-known and characteristic high turnover ofbar waitresses." I do not believe the doctrine of judicial notice (or its ad-ministrative law analogy) applies to or substitutes for proof of the turn-over in cocktail waitresses. If it did I would be impressed with Maniaci'sseeking employment only within 10 miles of her abode on that theoryrather than in downtown Detroit.With regard to Maniaci's failure to take advantage ofany of the jobs listed by the Michigan Employment Se-curity Commission, (I) there was no showing that shewas apprised of the existence of any such listing by anyagent of the Michigan Employment Security Commissionor by any other source. Maniaci denies knowledge of thelist. I credit the denial. Furthermore, I credit her testi-mony that she did request from agents of the Commis-sion their knowledge of existing jobs when she appearedto collect her unemployment compensation. (2) More-over, as noted above, there is no showing that any ofthese jobs on the list existed within 100 miles of herabode. She would be under no obligation to travel a totalof 200 miles a day, perhaps at night, in order to seek in-terim employment even if she were aware of the listing.Respondent (br., p. 3, et seq.) also argues that Mania-ci's apparent pattern of making "three inquires [sic] permonth for interim employment is insufficient to showdue diligence. That position is legally without merit,Mercy Peninsula Ambulance Service, 232 NLRB 1070(1977), and cases cited supra. 4Lastly, Respondent argues that, regardless of Maniaci'sfailure to seek hotel employment in downtown Detroit,she unduly restricted her search for interim employmentby looking only within 10 miles from home whereas shehad actually work 25 miles from her home when work-ing for Respondent in Detroit. In support, Respondentcites Knickerbocker Plastic Co., 132 NLRB 1209, 1216(1962) (Adamson). That case, in which the Board disal-lowed backpay to the claimant, is of no help to Respond-ent since the discriminatee there moved from a heavilypopulated area (at the time of the commencement of thebackpay period) to one or more small towns where therewere substantially fewer work opportunities; hence, asearch for work under those circumstances was likely tobear little fruit. Here, Maniaci did not move to a smalltown from her suburban Detroit abode and, furthermore,there is no proof that there were fewer jobs available insuburbia, even within 10 miles of her abode than in De-troit. To the contrary, Respondent sought to prove ex-actly the opposite (Resp. Exh. 1). Whether Maniaciknew of these jobs, whether they were within 100 milesof her home, and whether she could reasonably reachthem are clearly other matters. That Maniaci shouldhave been more diligent in her search is clearly arguable.In view of the number of suburban jobs, Maniaci's par-ticular work experience and her actual search, I cannotfind a willful failure through a lack of diligence becauseher search was limited to a 10-mile radius.I therefore conclude that Respondent has failed to sup-port its burden of proving a Maniaci failure to make rea-sonably diligent efforts to seek interim employment. Ac-cordingly, I hereby issue the following recommended:4 To the extent that NLRB v. Mercy Peninsula Ambulance Service. thecorrect citation of which is 589 F.2d 1014 (9th Cir. 1979), denied enforce-ment of the Board's Order in 232 NL RB 1070, 1 am, of course, bound bythe Board's view. Iowa BeefPackers, 144 NLRB 615 (1963). The court ofappeals held that three attempts per month were insufficient to show duediligence. The case, however, is clearly distinguishable since there theclaimant did not, as with Maniaci, actually twice gain interim employ-ment; nor did that case show that the claimant was discharged from oneinterim job, through no fault of her own.246 THE WESTIN HOTELORDER5Upon the basis of the foregoing findings and conclu-sions, it is hereby ordered that the Respondent, theWestin Hotels Corporation d/b/a The Westin Hotel, De-troit, Michigan, its officers, agents, successors, and as-In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102,48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.signs, shall pay to Lee Ann Maniaci the sum of$8,020.576together with interest on that sum in themanner provided in F. W. Woolworth Co., 90 NLRB 289(1950), and in Florida Steel Corp., 231 NLRB 615.76 In view of the stipulation that the backpay period ended on March17, 1980, rather than March 30, 1980, 1 have diminishes net backpay forthe first quarter of 1980 (schedule F of the backpay specification) from$587.50 by two-thirteenths or S93.90 to a balance of $8,02067 rather thanthe originally asserted $8.114.57.7 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962.)247